



EXHIBIT 10.53
STATE AUTO FINANCIAL CORPORATION
2017 LONG-TERM INCENTIVE PLAN
TIME BASED
DEFERRED STOCK UNIT AWARD AGREEMENT


State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
grants to the employee of the Company named herein (the “Participant”) the
following Deferred Stock Unit Award (“Deferred Stock Units”) pursuant to the
terms and conditions of the State Auto Financial Corporation 2017 Long-Term
Incentive Plan (the “Plan”), and this Time Based Deferred Stock Unit Award
Agreement (this “Award Agreement”).


1. Name of Participant:
          [•]          
2. Grant Date:
     [•]     , 20[•] (the “Grant Date”)
3. Deferred Stock Units Granted:
     [•]     
4. Vesting:
Except as otherwise provided in this Award Agreement, the Deferred Stock Units
will vest in accordance with the following schedule; provided that the
Participant’s employment with the Company or any Affiliate has not terminated
prior to the applicable vesting date:

Vesting Date
Number of Deferred
Stock Units as to
Which Employee is Vested
___________, 20__
_____
___________, 20__
_____
___________, 20__
_____



5. Death, Disability
     or Retirement:
Notwithstanding the provisions of Section 4 of this Award Agreement, if the
Participant’s employment with the Company or any Affiliate terminates by reason
of the Participant’s death, Disability or Retirement before an applicable
vesting date, then any then unvested Deferred Stock Units granted under this
Award Agreement will vest on the date of the Participant’s termination of
employment due to death, Disability or Retirement.
6. Change in Control:
Notwithstanding the provisions of Section 4 of this Award Agreement, in the
event of a Change in Control prior to an applicable vesting date, all Deferred
Stock Units granted under this Award Agreement will vest on the date of such
Change in Control if the successor entity to the Company does not, as part of
the Change in Control, assume the Award of Deferred Stock Units under this Award
Agreement. In the event that the successor entity to the Company assumes the
Award of Deferred Stock Units under this Award Agreement as part of the Change
in Control, the Deferred Stock Units granted under this Award Agreement will
vest upon the earlier of (a) the date or dates provided under Section 4 of this
Award Agreement; or (b) on the date of the Participant’s termination of
employment for any reason, with respect to the total number of then unvested
Deferred Stock Units granted under this Award Agreement.
7. Settlement:
At the time that any of the Deferred Stock Units vest pursuant to Section 4 or
any other section of this Award Agreement, the Participant will receive one
(1) share of Stock for each Deferred Stock Unit that vests. Deferred Stock Units
settled under this Award Agreement are intended to be exempt from Section 409A
under the exemption for short term deferrals. Accordingly, Deferred Stock Units
will be settled in shares of Stock no later than the 15th day of the third month
following the end of the fiscal year of the Company (or if later the calendar
year) in which the Deferred Stock Units vest.






--------------------------------------------------------------------------------





8. Dividend Equivalent
     Payments:
If, during the period beginning on the Grant Date and ending on the date on
which any Deferred Stock Units are to be settled pursuant to the applicable
provisions of this Award Agreement (the “Applicable Dividend Period”), the
Company pays any dividends in cash with respect to the outstanding shares of
Stock (a “Cash Dividend”), then, upon the settlement of vested Deferred Stock
Units, the Participant shall also be entitled to receive a cash payment in an
amount equal to the product of (a) the number of shares of Stock to be issued
upon such settlement of the Deferred Stock Units; and (b) the aggregate amount
of the Cash Dividends paid per share of Stock during the Applicable Dividend
Period (the “Dividend Equivalents”). Such Dividend Equivalents will be payable
by the Company at the same time as the Deferred Stock Units to which they relate
are settled pursuant to the applicable provisions of this Award Agreement.
If during the Applicable Dividend Period the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of Deferred Stock Units granted hereunder by an
amount equal to the product of (a) the number of shares of Stock to be issued in
exchange for the then outstanding Deferred Stock Units; and (b) the number of
shares of Stock paid by the Company per share of Stock (collectively, the “Stock
Dividend Deferred Stock Units”). Each Stock Dividend Deferred Stock Unit will be
subject to the same terms and conditions applicable to the Deferred Stock Unit
for which such Stock Dividend Deferred Stock Unit was awarded and will be
settled pursuant to the applicable provisions of this Award Agreement at the
same time and on the same basis as such Deferred Stock Unit.
9. Conditions:
The Company’s obligation to deliver shares of Stock upon the settlement of a
vested Deferred Stock Unit is subject to the satisfaction of the following
conditions: (a) the Participant is not, at the time of settlement, in material
breach of any of his or her obligations under this Award Agreement, or under any
other agreement with the Company or any Affiliate; (b) no preliminary or
permanent injunction or other order against the delivery of the shares of Stock
issued by a federal or state court of competent jurisdiction in the United
States shall be in effect; (c) there shall not be in effect any federal or state
law, rule or regulation which prevents or delays delivery of the shares of Stock
or payment, as appropriate; and (d) the Participant shall confirm any factual
matters reasonably requested by the Committee, the Company or counsel for the
Company.
10. Shareholder Rights:
Except as otherwise provided in this Award Agreement, the Participant shall have
none of the rights of a shareholder with respect to the shares of Stock
underlying the Deferred Stock Units, until the Participant becomes the
recordholder of the shares of Stock underlying the Deferred Stock Units.
11. Effect of Plan:
The Deferred Stock Units are subject in all cases to the terms and conditions
set forth in the Plan, which are incorporated into and made a part of this Award
Agreement. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern. All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.
12. Counterparts:
This Award Agreement may be signed in counterparts, each of which will be deemed
an original, but all of which will constitute one and the same instrument.
13. Forfeiture:
Notwithstanding any other provision of this Award Agreement, the Deferred Stock
Units granted hereunder shall be subject to (a) the Forfeiture for Cause
provisions contained in Section 4.7 of the Plan; and (b) any clawback or similar
policy that may be implemented by the Company which is applicable to the
Deferred Stock Units.






--------------------------------------------------------------------------------





14. Effect on Other Agreements:
The parties acknowledge and agree that the provisions of this Award Agreement
shall supersede any and all other agreements and rights that the Participant has
under any agreements or arrangements between the Participant and the Company,
whether in writing or otherwise, with respect to the matters set forth herein.



In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has executed this
Agreement, effective as of the Grant Date.


STATE AUTO FINANCIAL CORPORATION
By: ____________________________________
Name:
Title:
PARTICIPANT:
    
Name:





